Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.
 

The amendment of 6/14/22 has been entered.  Claims 1-3 and 5-10 are pending.

Rejections

1.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.     Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/146533 Mori et al., the machine English translation provided herewith being referenced below, in view of US Pat. Application Publication No. 2003/0022974 Tai et al. and US Pat. Application Publication No. 2005/0032955 Nakano et al.

Regarding claims 1, 5, and 9:

Mori discloses a composition of polyvinyl alcohol which may contain ethylene.                  See Mori, paragraph [0027], particularly noting page 8, lines 23-25.
The compositions of Mori may contain transition metal or aluminum compounds in metal amounts of 0.2 to 50 ppm relative to the polyvinyl alcohol.  See Mori, the abstract, and paragraphs [0009] and [0011], noting the iron and other transition metals which fall within the scope of those of the instant claims, component (B) according to the instant specification, paragraph [0034].  See Mori, paragraph [0034], particularly page 10, lines 29-30, noting that the metal element (B) preferably contains iron.  It is clear from Mori’s recitations of “at least one metal element”, such as in Mori, paragraph [0034] that Mori encompasses mixtures of their transition metal compounds.  See Mori, paragraph [0035], particularly page 10, lines 39-43 discloses using a combination of iron oxide, iron hydroxide, nickel sulfate, and nickel oxide in combination.  The iron compounds and other transition metal compounds of Mori, paragraph [0036] are particularly noted.
Mori, paragraph [0039] discloses using the metal element (B) in amounts of 0.2 to 50 ppm metal relative to the polyvinyl alcohol to improve slip property so that wrinkle formation in the film roll can be suppressed.  The amount of the metal element (B) is to be very low so as to not color the film such that the film is transparent.  Particularly note Mori, paragraph [0039], particularly page 12, lines 1-5.  Particularly note the more preferred range of 0.7 to 10 ppm therein.
 Mori, paragraph [0073], particularly page 21, lines 26-30 exemplifies using 1 ppm of iron per amount of polyvinyl alcohol as iron (III) oxide with aluminum sulfate.  The amount of the instantly claimed iron compound (C) is therefore taken as being anticipated by Mori because Mori exemplifies an amount thereof falling within the scope of the instant claims.
Mori, paragraph [0049] discloses the use of additional components in their compositions.  The recitation “for example” shows that the specified ingredients are not limiting.  

      Mori does not exemplify the instantly claimed compositions or specifically disclose them in the instantly claimed terms.  Mori does not disclose the instantly claimed inventions containing the instantly claimed zinc organic salt.  Note Mori, paragraph [0036], particularly noting the zinc compounds of page 11, lines 7, 10, and 12 and the general disclosure to use zinc compounds as the at least one metal element of Mori, paragraph [0034], particularly page 10, lines 27-28.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the instantly claimed compositions from the disclosure of Mori in view of Tai because Mori encompasses the instantly claimed compositions, as discussed above, particularly noting Mori’s exemplification of the instantly claimed amounts of iron compound (C), Mori’s disclosure to use the combination of iron compounds with other metals at paragraph [0034], noting “at least one metal element”, and paragraph [0035], noting “two kinds of metal elements”, and Mori’s disclosure to use ethylene in their polyvinyl alcohols at paragraph [0027], particularly noting page 8, lines 23-25, and such compositions of Mori which fall within the scope of the compositions of the instant claims would have been expected to possess the properties of the compositions of Mori, including those properties inherent to the compositions of Mori and those properties particularly discussed by Mori, including improved slip property so that wrinkle formation in the film roll can be suppressed, low coloration, and high transparency with coloring being minimized and transparency being maximized by using the lower amounts of the transition metal compounds of Mori.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the instantly claimed compositions containing the instantly claimed zinc carboxylates of the instant claims 1, 5, and 9 from the disclosure of Mori in view of Tai because Mori encompasses adding zinc compounds to their compositions, Mori encompasses adding carboxylic acid type anionic surfactants to their compositions at paragraph [0042], Mori encompasses adding other additives to their compositions at paragraph [0049], Tai discloses adding 8-22 carbon carboxylic acid compounds, including zinc carboxylates, as thermal stabilizers of polyvinyl alcohol compositions at paragraphs [0174] and [0175], and these zinc compounds would have contributed their thermal stabilization to the compositions of Mori as well as the surfactant properties inherent to the zinc carboxylates of Tai due to their hydrophile and hydrophobe contents.  

Mori does not describe the broad contents of ethylene which may be used.  Mori, paragraph [0028] of page 9, lines 12-16 of the referenced English translation describes preferred amounts of the other monomers.  Preferred modes do not teach away.  The unlimited amounts of other monomers from the broad disclosure of Mori, paragraph [0027], page 8, lines 23-25 of the English translation is taken as including all amounts of ethylene including those of the instant claims.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the instantly claimed compositions containing the instantly claimed amounts of ethylene in the polyvinyl alcohols of Mori containing ethylene because Mori’s broad disclosure encompasses the instantly claimed amounts of ethylene, Nakano, paragraph [0021, teaches that amounts of ethylene of preferably 20 mole % to 60 mole % give more flexible polyvinyl alcohols, noting particularly the increased flexibility of 47 to 60 mole % ethylene vinyl alcohol copolymers, in polyvinyl alcohol copolymers gives increased flexibility, and the compositions of Mori containing the instantly claimed amounts of ethylene would have been expected to give polymers having the properties of the ethylene/vinyl alcohol copolymers of Nakano, paragraph [0021, coupled with the properties of Mori in view of Tai for the additives and amounts thereof of Mori and Tai.

Regarding claims 2, 3, and 10:

Mori limits the total amount of their metal element (B) to 0.2 to 50 ppm with respect to the amount of polyvinyl alcohol, as noted above.  The exemplified amount of iron compound of Mori, e.g. 1 ppm is particularly noted.
Mori does not disclose the amounts and ratios of the instant claims 2, 3, and 10.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the instantly claimed compositions containing the instantly claimed zinc carboxylates of the instant claims in the amounts and ratios of the instant claims 2, 3, and 10 because Mori anticipates and exemplifies 1 ppm of iron, Tai discloses using their thermal stabilizers in amounts of 0.01 to 1 weight percent, which is 100 to 10000 ppm, at paragraph [0174], which includes amounts falling within the scope of the instant claim 2 and ratios of the instant claims 5 and 10 with the 1 ppm of iron compound of Mori, and the instantly claimed amounts and ratios would have been expected to give predictable degrees of thermal stabilization to the compositions of Mori coupled with the properties of the compositions of Mori, including those properties explicitly discussed by Mori and those properties inherent to the compositions of Mori.

Regarding claims 6:

     Mori, paragraphs [0059], particularly page 17, lines 19-20, and [0073], particularly page 21, lines 31-33, discloses and exemplifies melt forming the compositions of Mori, which falls within the scope of the composition of Mori being “for melt forming” according to the instant claim 6.

Regarding claims 7:

Mori does not disclose forming their compositions discussed above into pellets of the instant claim 7.
           It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the instantly claimed compositions of the instant claim 7 in the form of pellets from the compositions of Mori for the reasons discussed above and because it is conventional to make polyvinyl alcohol compositions in the form of pellets, as shown by Tai, paragraph [0185], particularly noting “pellets” therein, and such compositions in the form of pellets are more conveniently and cheaply shipped to end-users, as compared to bulkier aqueous solutions thereof formed by Mori.

Regarding claims 8:

     Mori, paragraph [0003] shows that the polarizing plates of Mori, paragraph [0081] are multilayer structures having one layer that is the composition of Mori, including those discussed in the above obviousness statements.  Their lack of color and high transparency would be particularly useful in these items of Mori which fall within the scope of the instant claim 8.

Response to Applicant’s Arguments

3.     The applicant’s arguments were persuasive for the prior art rejections of the office action of 1/19/22 but do not address the new grounds of rejection of the above rejection.

      There is no probative showing of any unexpected results stemming from any difference between the instant claims and the cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art, Mori.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].

     The applicant’s arguments are therefore not persuasive regarding the above new grounds of rejection.

4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762